PER CURIAM.
Appellant Rayvon Boatman has appealed an order of the circuit court dismissing without prejudice his civil complaint against various defendants employed by the State prison system. Since Boatman has attempted to appeal a non-appealable order, we dismiss the instant appeal without having to address the merits of the specific claims raised in Boatman’s complaint. See Hollingsworth v. Brown, 788 So.2d 1078, 1079 n. 1 (Fla. 1st DCA 2001); Benton v. Dep’t of Corrections, 782 So.2d 981 (Fla. 1st DCA 2001).
We note the underlying dismissal without prejudice provided Boatman would have 30 days within which to amend his complaint in the circuit court. It appears from the record before this court, that Boatman did in fact file an amended complaint in the Okeechobee Circuit Court.1 *828Regardless, Boatman’s attempt to appeal a non-appealable order is dismissed.
DISMISSED.
POLEN, C.J., GUNTHER and MAY, JJ., concur.

. We are referring to Boatman’s pleading entitled "Demand for Judgment” which was filed with the Okeechobee Clerk of Court on May 11, 2001, in response to the trial court's oral pronouncements at the April 2, 2001 telephonic hearing. We simply note this pleading was filed and pass no judgment on its substantive merits, e.g., whether or not it sufficiently pled ultimate facts as mandated *828by Black v. Rouse, 587 So.2d 1359 (Fla. 4th DCA 1991).